Citation Nr: 1706104	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 13, 2012, and in excess of 20 percent thereafter, for diabetes mellitus.

2.  Entitlement to service connection for a respiratory disability (claimed as emphysema), to include chronic obstructive pulmonary disease (COPD), allergic rhinitis, and chronic upper respiratory tract infection, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin disability (claimed as psoriasis), to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an eye disability, to include glaucoma, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1969 to April 1971, including service in the Republic of Vietnam.  His decorations include the Vietnam Service Medal with 3 Bronze Service Stars, Air Medal and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A November 2014 rating decision increased the rating assigned to diabetes mellitus to 20 percent, effective July 13, 2012.

The Board has broadened the Veteran's claims for emphysema, psoriasis, and glaucoma as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Diabetes Mellitus

The Veteran maintains that although the November 2014 rating decision increased his disability rating for diabetes mellitus from 10 percent to 20 percent, the RO failed to consider that his VA physician told him that he has to take insulin for his diabetes.  See February 2015 VA Form 9.  The VA treatment notes of record do not show a prescription for insulin, but the most recent VA treatment record in the claims file is dated January 2015.  As the Veteran receives regular VA care for his diabetes, updated and any outstanding records should be secured on remand.  Moreover, as the Veteran is asserting a worsening in the severity of his diabetes since he was last examined in 2014, an updated examination should be obtained. 

Respiratory Disability

The Veteran asserts that he has emphysema that is related to his service-connected diabetes mellitus.  See February 2015 VA Form 9.  Although the record evidence does not show a diagnosis of emphysema, the presence of a current respiratory disability is not in dispute, as the Veteran has been diagnosed with COPD, allergic rhinitis, and chronic upper respiratory tract infection.  See, e.g., August 2002 VA treatment record; December 2002 VA treatment record; January 2008 VA treatment record.  Because the record indicates that the Veteran's respiratory disability may be associated with service-connected diabetes, and the record does not contain sufficient information to make a decision on the claim, VA's duty to obtain an examination as to the nature and etiology of his respiratory disability is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Disability

The Veteran maintains that he has psoriasis due to Agent Orange exposure.  See February 2015 VA Form 9.  A June 1969 service treatment record (STR) shows a diagnosis of callous.  Further, a July 1969 STR shows a diagnosis of reduced hyperkeratosis plantar right foot.  An April 2011 VA diabetes examiner listed "other" in the category of "diabetic skin abnormalities," and then noted tinea pedis.  In addition, a December 2014 VA examiner noted trophic changes attributable to diabetic peripheral neuropathy.  Although the Veteran has been provided VA examinations pertaining to his diabetes, he has not been provided a VA examination to address the nature and etiology of his skin disorders, and such an examination must be furnished on remand.  See McLendon, 20 Vet. App. at 84-86.

Hypertension

The Veteran asserts that VA failed to consider that people with diabetes can develop high blood pressure because diabetes adversely affects the arteries predisposing them to atherosclerosis.  See February 2015 VA Form 9.  The April 2011 VA examiner noted a diagnosis of hypertension and indicated that it is not a complication of diabetes because his hypertension predates his diagnosis of diabetes.  The examiner also noted that his hypertension was not worsened or increased by his diabetes.  The examiner's opinion is inadequate, because the examiner did not provide a rationale as to why the Veteran's hypertension was not aggravated by his diabetes.  Accordingly, an addendum opinion is required.

Glaucoma

The Veteran was afforded a VA eye examination in March 2011.  The examiner opined that suspected glaucoma is not at least as likely as not caused by or a result of diabetes.  The examiner stated that the loss of vision, including cataracts, is not caused by or a result of diabetes.  The examiner's opinions are inadequate for lack of rationale.  Further, the examiner did not provide an opinion on whether glaucoma is aggravated by the Veteran's diabetes.  

The Veteran was afforded another VA eye examination in January 2015.  The examiner opined that his glaucoma is less likely than not proximately due to or the result of the Veteran's service-connected condition.  She explained that his glaucoma suspect diagnosis preceded the diagnosis of diabetes and thus, his glaucoma is not due to diabetes.  She also indicated that there was no evidence of aggravation of open glaucoma suspect condition.  The examiner's opinion regarding aggravation is inadequate because she did not provide any rationale for the finding that no aggravation beyond the natural progress of the disorder was found.  

Because the VA examiners' opinions are inadequate, an addendum medical opinion should be obtained.  Further, the Veteran asserts that Dr. Valle of VA Mayaguez Outpatient Clinic told him that his glaucoma is due to his diabetes.  February 2015 VA Form 9.  The treatment notes of record from Dr. Valle do not include this medical opinion.  Therefore, all outstanding treatment records from VA and Dr. Valle should be obtained.  

Erectile Dysfunction

The Veteran maintains that although diabetes and erectile dysfunction are two separate conditions, these conditions are related to each other.  February 2015 VA Form 9.  He noted that according to the National Institute of Diabetes and Digestive and Kidney Diseases, men with diabetes are two to three times more likely to develop erectile dysfunction.  Further, he indicated that in many cases, problems with achieving or maintaining an erection is an early sign of possible diabetes particularly in men ages 45 and under.  The April 2011 VA examiner indicated that erectile dysfunction is not a complication of diabetes.  The examiner's opinion is inadequate, because she did not provide a sufficient rationale for her opinion.  The December 2014 VA examiner indicated that the Veteran's erectile dysfunction is as likely as not attributable to low testosterone.  Further, he indicated that the Veteran started having erectile dysfunction in 2004 and was diagnosed with diabetes in 2010.  The examiner's opinion is inadequate, because he did not provide an opinion on whether the Veteran's erectile dysfunction was aggravated by his diabetes.  Therefore, an addendum opinion is required.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including any outstanding records from Dr. Valle.

2.  Then schedule the Veteran for a VA examination to assess the current severity of his diabetes mellitus.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's diabetes, and fully describe the impact of the disability on his daily and occupational functioning.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each current respiratory disorder diagnosed, to include COPD, allergic rhinitis, and chronic upper respiratory tract infection, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such respiratory disorder:

(a) had its onset in or is otherwise related to service, to include as a result of conceded in-service herbicide exposure therein;
(b) is proximately due to service-connected diabetes mellitus; or

(c) has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus.

A robust rationale for all opinions expressed must be provided.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any skin disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each current skin disorder diagnosed, to include tinea pedis (see April 2011 VA examination report), please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such skin disorder:

(a) had its onset in or is otherwise related to service, to include as a result of conceded in-service herbicide exposure and treatment of a callous and hyperkeratosis plantar right foot therein.

(b) is proximately due to service-connected diabetes mellitus; or

(c) has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus.

In addressing tinea pedis, please discuss the April 2011 VA examiner's description of that disability as "other" in the category of "diabetic skin abnormalities."

A robust rationale for all opinions expressed must be provided.

5.  Then obtain an addendum opinion from a VA physician other than the April 2011 VA examiner to determine the etiology of the Veteran's hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension:

(a) had its onset in service;

(b) is otherwise related to service, to include as a result of conceded herbicide exposure therein.  In rendering an opinion, the examiner should specifically address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension (meaning that there is some evidence of such an association);

(c) is proximately due to service-connected diabetes mellitus; or

(d) has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus.

A robust rationale for all opinions expressed must be provided.

6.  Then obtain an addendum opinion from a VA ophthalmologist other than the March 2011 and January 2015 VA examiners to determine the etiology of any eye disorder found to be present, including glaucoma.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  

For each current eye disorder diagnosed, to include glaucoma, cataracts, pterygium, blepharitis and dry eye, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such eye disorder:

(d) had its onset in or is otherwise related to service, to include as a result of conceded in-service herbicide exposure therein;

(e) is proximately due to service-connected diabetes mellitus; or
(f) has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus.

A robust rationale for all opinions expressed must be provided.
7.  Then obtain an addendum opinion from a VA physician other than the April 2011 and December 2014 VA examiners to determine the etiology of the Veteran's erectile dysfunction.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  

Please opine as to whether it is as at least as likely as not (50 percent or greater probability) that erectile dysfunction:

(a) had its onset in or is otherwise related to service, to include as a result of conceded in-service herbicide exposure therein;

(b) is proximately due to service-connected diabetes mellitus; or 

(c) has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected diabetes mellitus.

In answering question (b), the examiner must comment on the Veteran's assertion that according to the National Institute of Diabetes and Digestive and Kidney Diseases, men with diabetes are two to three times more likely to develop erectile dysfunction; and that in many cases, problems with achieving or maintaining an erection is an early sign of possible diabetes particularly in men ages 45 and under.  See February 2015 VA Form 9.

A robust rationale for all opinions expressed must be provided.

8.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

